*184OPINION OF THE COURT
Memorandum.
Order unanimously reversed without costs and motion denied. On the court’s own motion, judgment entered December 21, 2001 corrected to provide for eviction from the ground floor apartment rather than the basement apartment.
It is clear from the notice of termination, the summons and complaint, the order after inquest and the warrant that this ejectment action was brought to recover possession of defendant Lewis’ ground floor apartment and that the reference in the judgment to the basement apartment was a mere scrivener’s error. Inasmuch as the error did not affect a substantial right of a party, the court should have corrected the judgment nunc pro tunc and denied the application to be restored to possession (CPLR 5019 [a]; Kiker v Nassau County, 85 NY2d 879 [1995]). Accordingly, we reverse the order restoring tenant to possession and make the appropriate correction to the judgment.
Aronin, J.P., Patterson and Golia, JJ., concur.